Opinion by
Judge MacPhail,
Winterset Farms, Inc. (Appellant) has filed this appeal from the order of the Court of Common Pleas of Delaware County affirming the decision of the Zoning Hearing Board of Bethel Township to refuse to grant Appellant’s request for a variance. We affirm.
Appellant owns property which is located in Bethel Township and is zoned R-l residential. Appellant has placed fifteen mobile homes on its property; this use violates the township zoning ordinance. Appellant seeks a variance to allow the mobile homes to remain on the property. We have carefully reviewed the record in this case and affirm on the able opinion of Judge Joseph W. deFuria reported at 67 Del. Rep. 85 (1979).
Order
And Now, this 3rd day of December, 1980, the order of the Court of Common Pleas of Delaware County, dated November 21, 1979, affirming the decision of the Zoning Hearing Board of Bethel Township to deny the application of Winterset Farms, Inc. for a use variance is hereby affirmed.